 Case 1:19-cv-00082-JTN-ESC ECF No. 15 filed 02/27/19 PageID.109 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

JACK HITSMAN et al.,
                                                      Case No. 1:19-cv-82
                Plaintiffs,
                                                      HON. JANET T. NEFF
v.

UNITED MERCHANT
ASSET RECOVERY, LLC et al.,

            Defendants.
___________________________/

                                     NOTICE OF DISMISSAL

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, plaintiffs dismiss

this lawsuit as to all defendants.

Dated: February 27, 2019                              /s/ Phillip C. Rogers
                                                      Phillip C. Rogers (P34356)
                                                      Attorney for Plaintiffs
                                                      6140 28th Street S.E., Suite 115
                                                      Grand Rapids, Michigan 49546-6938
                                                      (616) 776-1176
                                                      ConsumerLawyer@aol.com
